REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 5-20 are allowed.
Claim 1 is  allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose the booster circuitry includes a downlink amplification circuit configured to amplify the downlink signal, an uplink amplification circuit configured to amplify the uplink signal, a first time division duplexing (TDD) switch configured to 
selectively connect the base station antenna to an input of the downlink 
amplification circuit or to an output of the uplink amplification circuit, and a
 second TDD switch configured to selectively connect the mobile station antenna to an output of the downlink amplification circuit or to an input of the uplink 
amplification circuit.
It is noted that the closest prior art, Cook et al. (US 20170141837, May 18, 2017) shows handheld booster configured to communicate directly with other wireless devices with handheld boosters, the integrated node antenna communicate over Very High Frequency (VHF) communications directly with integrated node antennas of other handheld boosters.
It is noted that the closest prior art, GUO (US 20200076465, Mar. 5, 2020) shows the multi-frequency band signals received or sent by the multi-frequency antennas are matched with frequency band signals of the base stations, the frequency 
However, Cook et al. and GUO fails to disclose or render obvious the above underlined limitations as claimed. 
The terminal disclaimer filed on 06/04/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of App# No. 16946057 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464